                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 CHARLES BRADFORD                                 :      CIVIL ACTION NO. 18-1536


 VS.                                              :      JUDGE TERRY A. DOUGHTY


 MOREHOUSE PARISH SCHOOL                          :      MAG. JUDGE KAREN L. HAYES
 BOARD, ET AL.

                                       JUDGMENT
       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct, and for

those additional reasons stated in the Court’s Ruling,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’ motions to dismiss

[Doc. Nos. 6, 10, & 12] are GRANTED, and Plaintiff’s Complaint, as amended, is hereby

DISMISSED WITHOUT PREJUDICE, as to all parties, for lack of standing.

       Monroe, Louisiana, this 12th day of February, 2019.



                                                      _____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
